Citation Nr: 1431519	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for neurogenic bladder as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  Thereafter he was a member of the U.S. Army Reserve until December 1999, during which time he performed periods of active duty for training and inactive duty for training.

This matter came to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reopened previously denied claims of service connection for a low back disorder and hypertension and denied those claims on their merits, as well as the claim for service connection for neurogenic bladder as secondary to the low back disorder.  The Board reopened the claims and remanded them in December 2011 before denying the claims on their merits in a November 2012 decision.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2013 Joint Motion for Remand, the Court vacated and remanded the Board's November 2012 decision.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2011.  A transcript of the hearing has been associated with the claims file. 


REMAND

The Veteran contends that he has a low back disorder that began or was aggravated while on periods of active duty for training in 1998 and 1999, and that his neurogenic bladder developed secondary to the low back disorder.  The Veteran also contends that he has hypertension that began during his initial period of active military service and that service connection is thus warranted.

The Veteran's service treatment records do not reflect any complaints of or treatment of a low back disorder, although his June 1979 report of medical examination revealed a blood pressure reading of 142/100 and noted that hypertension should be ruled out.  After a blood pressure check over a four-day period during which three readings were taken, showing 135/80, 125/80, 135/85, the examiner diagnosed normotension, and the Veteran was deemed physically fit for entry into active service.  Service treatment records thereafter note elevated blood pressure readings in January 1980 when the Veteran complained of a sore throat.  A February 1980 entry notes his blood pressure reading was 120/96, and the Veteran reported he felt well.  An entry later in February 1980 notes a reading of 120/90, and the examiner found no medical illness.  At his separation report of medical examination, the Veteran's blood pressure reading was 128/80, and his heart, vascular system, spine, and other musculoskeletal systems were assessed as normal.  The Veteran noted on the February 1983 separation report of medical history that he was in excellent health, and he denied recurrent low back pain.  

Post-service treatment records indicate that the Veteran was treated on multiple occasions in 1997 for low back pain.  A January 1997 MRI examination showed herniated discs at L4-5 and L5-S1 and spinal stenosis at L4-5.  February 1997 records noted the Veteran's report of a two-year history of low back pain, and he was diagnosed with a resolving lumbosacral strain in October 1997.  In December 1998, a private physician noted that the Veteran's on-and-off low back disorder was not much of a problem as of that date, and examination revealed no positive findings.  Private treatment records of January 1999 note that the Veteran reported his back had gone out the prior evening, and he was doing a little better at the visit.  Per the medical evidence of record, the Veteran was first diagnosed with hypertension and placed on medication in 1994 and has received treatment for hypertension since that time.  

The Veteran maintains that the stress of the physical fitness demands of his membership in the Army Reserve, as aggravated by tours in 1998 and 1999, weakened his back and made it susceptible to the work-related back injury he sustained in October 1999.  In that connection, documentation in the claims file shows the Veteran performed periods of active duty for training in October 1998 and from February to June 1999.  The Veteran has testified that he experienced low back pain while performing his duties in October 1998, to include experiencing a knee buckling when he picked up an object.  A Line of Duty Report reflects that the Veteran also experienced low back pain while installing radios during the 1999 tour in Guatemala.  In a lay statement, a fellow soldier stated that he observed the October 1998 event and knew that the Veteran continued to have back problems when he returned from Guatemala.  In a second buddy statement, dated in January 2009, a fellow solider stated that, beginning in 1996, he observed the Veteran in significant low back pain, especially after physical training.  The soldier opined that the Veteran's physical training caused his low back problems.

The agency of original jurisdiction (AOJ) obtained medical opinions in December 2011 and January 2012.  In the December 2011 examination report, the examiner found it less likely than not that the symptoms the Veteran exhibited in October 1998 at Ft Hood and in April 1999 in Guatemala represented a measurable increase in the lumbar degenerative disc disease that was initially diagnosed in 1997.  In so finding, the examiner noted that the Veteran had established spine pathology, as shown by the 1997 MRI examinations.  The Veteran's reported symptoms in April 1999, the examiner opined, were consistent with a flare-up.  The examiner also noted that the Veteran was exercising and working full time pushing and pulling 200-pound items at the time of his October 1999 workplace injury.  Similarly, in a January 2012 VA examination report, a second examiner opined that the Veteran's instances of low back pain in 1998 and in 1999 did not represent an increase in or aggravation of his existing low back disorder but were instead intermittent, temporary flare-ups.  The January 2012 examiner stated that he disagreed with the Veteran's private physician as to causation, reasoning that the Veteran's low back disorder is a degenerative disease process that is a factor of age.  In so finding, the examiner clarified that the Veteran's Reserve duties had no measurable impact on the underlying disability and that any flare-up or aggravation was temporary.  

Regarding the Veteran's hypertension, the December 2011 examiner noted that service treatment records indicated the Veteran had approximately ten blood pressure readings during his initial period of active military service.  The examiner further pointed out that the criteria for blood pressure readings required for a diagnosis of hypertension have "changed considerably since 1983" and found that the Veteran's blood pressure readings for the period in question did not meet the criteria for a diagnosis of hypertension under either past or current diagnostic criteria.  However, in making these findings, the examiner failed to set forth the criteria used to make her determination.  

The Veteran's private physician has submitted letters in support of the Veteran's claim.  In a June 2008 letter, the physician opined that the Army Reserve required the Veteran to maintain a minimum level of fitness, which entailed physical exercise both while on duty and during personal time, and that these exercise activities "contributed to the deterioration and aggravation of [the Veteran's] back injury."  In a July 2008 letter, the physician stated that he had treated the Veteran for hypertension since 1997, which was initially diagnosed in 1994, but opined that the Veteran's service treatment records pointed to an even earlier history for hypertension.  In so opining, the physician noted the history of the Veteran's medication regimen from February 1995 to April 2000 as well as the fact that the Veteran was a member of the Army Reserve from June 1979 to December 1999, which the physician reasoned either caused or contributed to his hypertension.  The Veteran's private physician further noted in a May 2012 letter that prior to the October 1999 work injury, a January 1997 MRI examination showed two herniated and bulging discs, and a November 1997 MRI showed progressing deterioration.  Regarding the Veteran's hypertension, the physician referenced elevated blood pressure readings during both active service and membership in the Army Reserve.  He noted that, according to standards set by the National Institute of Health, the Centers for Disease Control, the American Heart Association, and other organizations, the standard for diagnosis of hypertension is based on the initial visit, plus one or more additional visits with hypertensive readings for a total of three consecutive documented high blood pressure readings.  The private physician thus opined that the Veteran met the standard for a diagnosis either during his active service or during one of his periods of active duty for training.

Per the December 2013 joint motion, the December 2011 and January 2012 VA examination reports are insufficient.  The joint motion found in particular that the January 2012 VA examiner failed to explain his finding that the 1998 and 1999 complaints of back pain were intermittent or temporary flare-ups, particularly in light of the private physician's statements in June 2008 and May 2012.  The joint order also found fault with the examiner's use of the phrase "I think" in rendering his opinions.  Regarding the Veteran's hypertension, the parties objected to the December 2011 VA examiner's finding that the private physician failed to "explain or discuss the diagnostic criteria" in relating the Veteran's hypertension to service, particularly given that the VA examiner similarly failed to explain or discuss the criteria she used in rendering her negative opinion.  Thus, in keeping with the December 2013 joint motion, the Board finds that the December 2011 and January 2012 VA examinations are inadequate.

In light of the above considerations, the Board concludes clarifying medical opinions are needed in compliance with the instructions in the December 2013 joint motion.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a low back disorder and hypertension.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  As to the issue of entitlement to service connection for neurogenic bladder as secondary to the low back disorder, the low back claim being remanded herein is inextricably intertwined with the Veteran's secondary claim for neurogenic bladder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

In view of the foregoing, the case is REMANDED for the following action:

1.  The entire claims file, to include a complete copy of this remand, must be made available to a physician in order to determine the nature and etiology of any current low back disorder and hypertension found to be present.  The physician must review the Veteran's claims file and identify each back disorder found to be present.  For each such back disorder and hypertension, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty, to include his 1998 and 1999 active duty for training deployments to Fort Hood and Guatemala.  

In formulating the opinions, the examiner(s) must specifically discuss the Veteran's service treatment records, including records from both his initial period of active military service and his 1998 and 1999 periods of active duty for training.

Regarding the Veteran's claimed low back disorder, the examiner must discuss in particular whether it is at least as likely as not that the 1998 and 1999 in-service treatments were for temporary or intermittent flare-ups.  If the instances of in-service back pain are found to be intermittent or temporary in nature, the examiner must offer a full rationale for this finding, including a discussion of the contrary opinion set forth by the private physician in June 2008 and May 2012. 

If any back disability is related to service, the examiner should indicate whether the Veteran has a neurogenic bladder that was caused or aggravated by it.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

Regarding the Veteran's hypertension, in discussing whether it is at least as likely as not that the hypertension began during the Veteran's initial period of active service, the examiner must discuss in particular the following:

a) the Veteran's physical examination for entry into active service, which revealed a blood pressure reading of 142/100 and noted that hypertension should be ruled out;

b) the blood pressure check over a four-day period during which three readings were taken of 135/80, 125/80, 135/85, and after which the examiner diagnosed normotension;

c) elevated blood pressure readings in January 1980 when the Veteran complained of a sore throat;

d) a February 1980 treatment note at which the Veteran's blood pressure reading was 120/96;

e) a later February 1980 treatment note indicating a blood pressure reading of 120/90, at which time the examiner found no medical illness; 

f) the July 2008 and May 2012 statements from the Veteran's private treating physician concerning the onset and etiology of the Veteran's hypertension; and

g) the relevant diagnostic criteria the examiner employs to diagnose and determine the etiology of the Veteran's hypertension.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer(s).  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  If deemed necessary by the physician, the Veteran may be scheduled for another examination.  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

